Citation Nr: 0717166	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-10 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
pulmonary fibrosis with alveolar proteinosis and chronic 
obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1958 to 
January 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which continued a 30 percent evaluation for the disability on 
appeal


FINDINGS OF FACT

1.  The veteran's FVC is not below 65 percent of predicted 
and his DLCO (SB) is not below 56 percent predicted. 

2.  There is no indication that the veteran requires 
outpatient oxygen therapy. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for pulmonary fibrosis with alveolar proteinosis and 
chronic obstructive pulmonary disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97 
Diagnostic Code 6827 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006), are examined.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished by a 
letter dated in October 2003.  This letter also advised the 
veteran of the evidence and information required to establish 
entitlement to an increased evaluation, i.e. that his 
disability had increased in severity.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  While the aforementioned notice did not advise the 
veteran that an effective date for the award of benefits 
would be assigned if an increased evaluation was granted, 
because the veteran's claim is denied herein, no effective 
date will be assigned and the veteran cannot therefore be 
prejudiced by the failure to provide him with information 
regarding how VA determines effective dates. 

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice in a 
timely fashion.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini, 18 Vet. App. at 121.  In this case, the 
aforementioned October 2003 letter from the RO asked the 
veteran to provide any evidence in his possession that 
pertained to his claim.

VCAA requires VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, 38 C.F.R. § 3.159(c), 
which includes providing a medical examination when such is 
necessary to make a decision on the claim.  In this case, the 
record contains the veteran's service medical records and all 
of the veteran's VA records.  The veteran did not request 
VA's assistance in obtaining any records and has not 
identified the presence of any outstanding relevant records 
held by a private entity.  The veteran has provided the RO 
with some privately held records.  The veteran has been 
provided two VA examinations and further assessment is not 
necessary to make a decision on the appeal.

Based on the foregoing, VA satisfied its duties to the 
veteran. 

Laws and Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

The veteran alleges entitlement to an evaluation in excess of 
30 percent for service-connected pulmonary fibrosis with 
alveolar proteinosis and chronic obstructive pulmonary 
disease, which is evaluated under Diagnostic Code 6827.  
38 C.F.R. § 4.97, Diagnostic Code 6827 (2006).  Under the 
criteria set forth in this regulation, known as the General 
Rating Formula for Interstitial Lung Disease, there are two 
factors used to determine the proper evaluation.  The factors 
include the Forced Vital Capacity (FVC) and the Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)).

Diagnostic Code 6827 provides for the assignment of a 100 
percent rating where FVC is less than 50 percent predicted, 
or where the DLCO (SB) is less than 40 percent predicted, or 
where the maximum exercise capacity is less than 15 
ml/kg/minute oxygen consumption with cardiorespiratory 
limitation, or where cor pulmonale or pulmonary hypertension 
is present, or where the veteran requires outpatient oxygen 
therapy.  A 60 percent rating is warranted where the evidence 
shows FVC of 50- to 64-percent predicted, or DLCO (SB) of 40 
to 55 percent predicted, or maximum exercise capacity of 15 
to 20 ml/kg/minute oxygen consumption with cardiorespiratory 
limitation.  A 30 percent rating is warranted where the 
evidence shows FVC of 65 to 74 percent predicted, or DLCO 
(SB) of 56- to 65-percent predicted.  A 10 percent rating is 
warranted where the evidence shows FVC of 75 to 80 percent 
predicted, or DLCO (SB) of 66 to 80 percent predicted.  
38 C.F.R. § 4.97, Diagnostic Code 6827 (2006).  A pulmonary 
function test (PFT) is required, except in certain 
circumstances.  See 38 C.F.R. § 4.96(d) (2006).  As outlined 
below, the veteran has received two PFTs from VA and the 
Board will consider them in evaluating his disability. 

The veteran was seen twice at the VA medical center for 
evaluation.  In October 2003 the veteran was examined and the 
PFT performed at this time revealed an FVC of 67 percent 
predicted pre bronchial dilator and 70 percent predicted post 
bronchial dilator.  In December 2004, PFT revealed an FVC of 
71 percent predicted pre bronchial dilator and 75 percent 
post bronchial dilator.  DLCO (SB) was 67 percent of 
predicted.  This is the extent of the PFTs contained within 
the record.  

With reference to the PFT results outlined above, an 
evaluation in excess of 30 percent is not warranted.  The 
veteran's FVC is not below 65 percent predicted; thus, his 
disability is ineligible for an evaluation of 60 or 100 
percent.  Likewise, the veteran's DLCO (SB) is not below 56 
percent predicted and his disability does not meet the 
criteria for either a 60 or 100 percent evaluation.  There is 
no indication that the veteran requires outpatient oxygen 
therapy.  For these reasons, the veteran's claim of 
entitlement to an evaluation in excess of 30 percent for 
pulmonary fibrosis with alveolar proteinosis and chronic 
obstructive pulmonary disease must be denied.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
pulmonary fibrosis with alveolar proteinosis and chronic 
obstructive pulmonary disease is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


